oOo Oo SHDN DH nH FF WD NY

Mm WN WY wR BO BDO RD OR Om mmm im tm tm te tet
oo 41 DN OH FW NY KH CO OU He YN DAH SF We YY KS S&S

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
ZIXUAN RAO, JOSEPH BARUCH, KYLE Case No.2:20-mc-00104 JCC
BARBARO, STEVE EAKIN, MICHAEL
HOPKINS, BO LAURENT, ADAM LEE, PLAINTIFFS’ MOTION TO COMPEL
ASHLEY MARIN, KEVIN MELKOWSKI, AMAZON.COM, INC.’S COMPLIANCE
LORENZO FERGUSON, AND BENJAMIN WITH SUBPOENA
GULKER,
Plaintiffs, Underlying case: In Re: MacBook Keyboard
V. Litigation, No. 5:18-cv-02813-EJD (VKD) (N.D.
Cal.)
AMAZON.COM, INC.
NOTE ON MOTION CALENDAR: 12/4/20
Respondent. ORAL ARGUMENT REQUESTED

 

 

I. INTRODUCTION

This discovery dispute arises out of Amazon’s refusal to produce sales records relevant to
Plaintiffs’ claims in a consumer class action pending against Apple. Amazon is a major reseller of
Apple MacBook laptops, which are the subject of the underlying class action. Plaintiffs allege that
MacBooks sold between 2015 and 2019 (the “MacBooks”) are defective because their butterfly
keyboard design is prone to failure.

Plaintiffs in the underlying class action served a subpoena on non-party Amazon on January 17,
2019 requesting production of Amazon’s sales records related to the allegedly defective MacBooks.
The requested sales data is essential to Plaintiffs’ damages analysis because Plaintiffs’ expert will

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S TOUSLEY BRAIN STEPHENS PLLC

1700 Seventh Avenue, Suite 2200

COMPLIANCE WITH SUBPOENA - | Seattle, Washington 98101

TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo me JN DWN HW ee WD NDR

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 2 of 9

calculate aggregate damages based upon total sales of the MacBooks at issue. The information can only
be obtained from Amazon. Fact discovery closes in January and the merits report of Plaintiffs’ expert is
due in February, six days after the hearing on Plaintiffs’ motion for class certification. Accordingly, any
further delay in production of this essential data will prejudice Plaintiffs’ ability to present a complete
damages analysis.

Plaintiffs and Amazon have met and conferred about the subpoena on numerous occasions.
Amazon initially indicated that it would produce the requested sales data if Plaintiffs could provide a
list ASIN! identifiers for the relevant MacBooks. But when Plaintiffs provided that list, Amazon
reversed course and claimed that production of the requested sales data would be unduly burdensome.
Amazon, however, has failed to quantify the purported burden in terms of either the time or expense
that would be required to produce the requested information. Amazon’s generalized assertions of
burden do not justify its refusal to comply with Plaintiffs’ properly served subpoena. Accordingly,
Plaintiffs respectfully request that the Court enforce the subpoena and require Amazon to produce
electronic data reflecting the number of MacBooks it sold as well as the price and purchase date of each
MacBook.

II. RELEVANT BACKGROUND

In July 2018, the Honorable Edward J. Davila, United States District Judge in the Northern
District of California, San Jose Division, entered an Order consolidating several related proposed class
actions for all pre-trial and trial proceedings under the caption Jn Re: MacBook Keyboard Litigation,
No. 5:18-cv-02813-EJD (VKD) (See Declaration of Beena M. McDonald In Support of Motion to
Compel Compliance with Subpoena (“McDonald Decl.”), § 2.) In the underlying action, Plaintiffs

allege that certain MacBook laptops equipped with “butterfly keyboards” are defective and prone to

 

' An “ASIN” refers to an Amazon Standard Identification Number used to identify products sold on the
Amazon.com website.

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 2

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo me JN DWN HW ee WD NDR

Mm NM NM Bb BO BO ee
oo a BO NH He WY YY KF CO ODO mF FHF DR SURLY U

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 3 of 9

keyboard failure. (/d.) Nine causes of action seeking damages in the operative Second Amended
Consolidated Class Action Complaint (“SAC”) survived three motions to dismiss filed by Apple. (/d.,
9/3, Ex. A.) Plaintiffs have moved for class certification, fact discovery closes January 21, 2021, and
the merits reports of Plaintiffs’ experts are due February 10. See In Re: MacBook Keyboard Litigation,
No. 5:18-cv-02813-EJD (VKD) (“Jn re MacBook’), Dkt Nos. 203, 229, 251-255. The hearing for
Plaintiffs’ class certification motion is scheduled for February 4. (/d. at Dkt. No. 250.)

Plaintiffs served a document subpoena on Amazon on January 17, 2019. U/d., § 7, Ex. B.) The
subpoena requested, inter alia, documents identifying the number of MacBooks that Amazon sold, and,
for each MacBook: the model sold, the purchase price, and the purchase date:

5. Documents reflecting the number of MacBooks You [Amazon] have

sold in the United States. ...
7. Documents reflecting the following for each purchase of a MacBook by

each Person identified in response to No. 6:2
a. The model of the MacBook (e.g., MacBook laptop or MacBook Pro laptop);
b. The purchase price; and
c. The purchase date.

(Id. at Request Nos. 5, 7). Amazon served its response and objections to the subpoena on February 1.

(Ud., 4 8, Ex. C.) As a precondition to production of its sales records, Amazon requested an Amazon

 

* Plaintiffs have agreed to defer production of the contact information requested by Request No. 6.

3 Plaintiffs subpoena also requested several categories of documents that are not at issue in this motion,
including consumer complaints, repair records, and communications related to the MacBooks. While
Amazon has not yet produced any of these documents, Plaintiffs have agreed to defer discussion of
their production to minimize any potential burden to Amazon. Plaintiffs do not waive any arguments
with respect to these additional categories of requested documents (Request Nos. 1-4, 6, and 8-10 in
Plaintiffs’ subpoena), and reserve their rights to later move to enforce these requests.

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 3

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo me JN DWN HW ee WD NDR

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 4 of 9

Standard Identification Number (“ASIN") for each MacBook at issue in Plaintiffs’ case. (/d., Resp. to
Request Nos. 5 and 7.)

Plaintiffs obtained a complete list of ASINs for the relevant MacBooks from Apple in May
2020. Ud., § 9.) On May 19, Amazon accepted service of an amended subpoena (reflecting an updated
definition of MacBook models in the litigation) (/d., 4 10, Ex. D), and Amazon served its responses and
objections thereto on July 10 (/d., § 10, Ex. E.) Plaintiffs and Amazon then continued to meet and
confer regarding the subpoena. (/d., §] 11, Ex. F.) In the course of these discussions, Amazon would
only agree to produce a small sampling of the requested sales records (for 3-5 product variations, which
would be less than 6% of the requested sales data). (/d.) Plaintiffs explained that unless Amazon could
also provide the total number of sales, the sampling would not suffice because their expert required
total sales to compute damages. (/d.) Amazon refused to provide the total number of sales. (/d.)

While Amazon asserts a variety of boilerplate objections, its primary justification for refusing to
produce its sales data is that production would be unduly burdensome. (/d.) Plaintiffs have repeatedly
requested that Amazon quantify the burden in terms of the time and expense associated with the
production, but Amazon has not provided this information to Plaintiffs. (/d.) As Plaintiffs have
informed Amazon, Plaintiffs will consider reimbursement of reasonable costs if Amazon provides an
estimate of those costs prior to incurring them. (/d.) To date, Amazon still has not produced any
documents in response to Plaintiffs’ subpoena and has indicated that it intends to stand on its burden
objections.

Amazon’s sales data is critical to Plaintiffs’ damages analysis and fact discovery closes January
21, 2021. The merits reports of Plaintiffs’ experts are due February 10, which is only six days after the

hearing on Plaintiffs’ pending motion for class certification. See In re MacBook, Dkt Nos. 203, 250.

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 4

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo Oe JN DO HW ee WD NDR

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 5 of 9

Accordingly, Plaintiffs cannot wait for a class certification ruling before obtaining Amazon’s sales data
or their expert will have insufficient time to incorporate this essential data into his analysis.
Il. ARGUMENT

A. Legal Standard

Rule 45 of the Federal Rules of Civil Procedure governs subpoenas to a non-party. FED. R. Civ.
P. 45 and 26; Nichols v. GEICO Gen. Ins. Co., No. C18-1253-RAJ, 2020 U.S. Dist. LEXIS 76409, at
*3 (W.D. Wash. Apr. 30, 2020). The proper scope of discovery is the same for a non-party as it is for a
party, and is subject to the relevancy limits of Rule 26. FED. R. Civ. P. 26; Tessera, Inc. v. Micron
Tech., Inc., No. C-06-80024-MISC-JW (PVT), 2006 U.S. Dist. LEXIS 25114, at *8 (N.D. Cal. Mar. 22,
2006). On a motion to compel the production of electronically stored information, “the party from
whom discovery is sought must show that the information is not reasonably accessible because of
undue burden or cost.” FED. R. Civ. P. 26(b)(2)(B). But even upon such a showing, the court may
order such discovery upon a showing of good cause by the moving party. /d.

B. Plaintiffs Properly Filed the Instant Motion to Compel in This Court

Plaintiffs filed the instant motion to compel against Amazon in this Court “where compliance is
required.” FED. R. Civ. P. 45(d), (f), and (g). Amazon is a Delaware corporation that maintains its
headquarters and regularly transacts business in Seattle, Washington.* Because Amazon is
headquartered in Seattle and resides and regularly transacts business within the Western District of
Washington, it is therefore required to comply with a subpoena in this District. See FED. R. Civ. P.
45(c)(2)(A).
//

//

 

* https://d18rn0p25nwr6d.cloudfront.net/CIK-0001018724/2ee5455d-dee2-495f-8dcf-b3c0a9fbdf55.pdf

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 5

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo mO JN DO OH ee BH NYO

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 6 of 9

Cc. Amazon’s Sales Data Is Relevant and Proportional to Plaintiffs’ Claims

Amazon’s MacBook sales data is necessary for Plaintiffs’ calculation of damages. Brown v.
Hain Celestial Grp., Inc., No. C 11-03082 LB, 2013 U.S. Dist. LEXIS 155140, at *15 (N.D. Cal. Oct.
28, 2013) (finding pricing information relevant to damages in false advertising case); Hilsley v. Ocean
Spray Cranberries, Inc., No. 17¢v2335-GPC(MDD), 2018 U.S. Dist. LEXIS 202679, at *43-44 (S.D.
Cal. Nov. 29, 2018) (conjoint analysis survey must reflect actual quantities of products sold and actual
market prices during class period to satisfy damages model) (collecting cases); Hadley v. Kellogg Sales
Co., 324 F. Supp. 3d 1084, 1105-1106 (N.D. Ca. 2018) (damages expert relied on actual sales data and
quantities actually sold to account for supply-side factors in conjoint analysis). Plaintiffs contend that
they were deprived the benefit of their bargain when Apple sold them a MacBook with an undisclosed
keyboard defect. SAC, Ex. A, § 7. Plaintiffs’ expert has advanced two well-established methodologies
for calculating these point of sale damages—hedonic regression and conjoint analysis. see also Briseno
v. ConAgra Foods, Inc., 674 F. App’x 654, 657 (9th Cir. 2017) (describing hedonic regression and
conjoint analysis as “well-established damages models” for measuring “the classwide price premium
attributable to [plaintiffs’] theory of liability”); see also Krommenhock v. Post Foods, LLC, 334 F.R.D.
552, 575-576 (N.D. Cal. 2020) (finding that conjoint surveys and analyses have been accepted by
numerous courts in consumer protection cases). Each methodology relies upon Apple’s revenue as an
input, which can be derived from MacBook sales and pricing. See Ex. G, Singer Report, at ff] 28, 53.
While Plaintiffs’ expert has made preliminary calculations based upon pricing and sales data obtained
from Apple and other major resellers, including Best Buy, B&H Photo, and MacConnection, the
calculations are incomplete without sales data from Amazon. McDonald Decl., { 12, Ex. H, Singer
Reply Report, at FN 7. Apple is not in possession of Amazon’s sales data. Thus, Plaintiffs cannot

obtain the needed information from any other source. Amazon’s sales data is therefore relevant to

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 6

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo me JN DWN HW ee WD NDR

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 7 of 9

Plaintiffs’ claims and proportional the needs of Plaintiffs’ case. See Series S. Portfolio, v. Bank of New
York Mellon, No. 14 Civ. 9372 (GBD) (HBP), 2018 WL 2215510, at *7 (S.D.N.Y. May 15, 2018)
(“Proportionality and relevance are ‘conjoined’ concepts; the greater the relevance of the information in
issue, the less likely its discovery will be found to be disproportionate.”’)

D. Amazon’s Unsubstantiated Burden Objection Should be Overruled.

Under Rule 45, “[a]n evaluation of undue burden requires the court to weigh the burden to the
subpoenaed party against the value of the information to the serving party.” Storz Mgmt. Co. v. Carey,
No. 2:18-CV-0068 TLN DB, 2019 WL 2615755, at *2 (E.D. Cal. June 26, 2019) (quoting Travelers
Indem. Co. v. Metro. Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005)). In determining whether a
subpoena imposes undue burden, courts consider “such factors as relevance, the need of the party for
the documents, the breadth of the document request, the time period covered by it, the particularity with
which the documents are described and the burden imposed.” /d. Amazon asserts that Plaintiffs’ request
would impose an undue burden but fails to substantiate that burden despite Plaintiffs’ repeated requests.
The sales data requested by Plaintiff is essential to their damages analysis and can only be obtained
from Amazon. (McDonald Decl, 4 12-13) Plaintiffs’ request is limited to MacBooks sold between
2015 and 2019—+recent years for which Amazon does not dispute that it maintains electronic records of
sales. (/d. §] 15.) The request, moreover, is limited solely to the products at issue in Plaintiffs’ case,
which scope is particularized by reference to the unique ASINs that Amazon uses to identify the
products it sells. (Id.) And Plaintiffs have offered to reimburse Amazon for reasonable expenses
incurred in gathering the data provided that Amazon provides an estimate of those costs before
incurring them, which Amazon has refused to do. (/d., § 16.)

The sales data sought is the kind maintained in the regular course of business by any major

corporation. Major resellers such as Best Buy and B&H Photo have produced this data to Plaintiffs

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 7

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
co Oo me JN DWN HW ee WD NDR

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 8 of 9

without issue in this case. (/d., § 14.) And while Amazon may claim that its data systems are unique,
that claim alone does not equate to undue burden, as other courts have noted, “[t]he fact that a
corporation has an unwieldly record keeping systems which requires it to incur heavy expenditures of
time and effort to produce requested documents is an insufficient reason to prevent disclosure of
otherwise discoverable information.” Low v. MA Labs., Inc., No. 12-cv-05409 WHA (NC), 2013 U.S.
Dist. LEXIS 46851, at *5 (N.D. Cal. Mar. 28, 2013) (citing Wagner v. Dryvit Sys., Inc., 208 F.R.D.
606, 611 (D. Neb. 2001)).

Amazon has not demonstrated that Plaintiffs’ request for electronically stored data for a limited
set of products over a limited time period is unduly burdensome. Amazon’s sales data is essential to
Plaintiffs’ damages analysis and cannot be obtained from any other source. With fact discovery closing
in January and the merits report of Plaintiffs’ damages expert due in early February, Plaintiffs cannot
await a ruling on class certification before obtaining this information. The Court should compel
Amazon to produce the requested sales data.

IV. CONCLUSION

For the foregoing reasons, Plaintiffs respectfully request the Court to issue an Order compelling

Amazon to produce electronically stored documents or data responsive to Request Nos. 5 and 7 of

Plaintiffs’ subpoena.

Dated: November 13, 2020 Respectfully submitted,
TOUSLEY BRAIN STEPHENS PLLC

By:.s/ Kim D. Stephens
Kim D. Stephens, P.S. WSBA #11984
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
Tel: 206.682.5600/Fax: 206.682.2992
Email: kstephens@tousley.com

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 8

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
°° 2 i Sd

 

 

Case 2:20-mc-00104-JCC Document1 Filed 11/13/20 Page 9 of 9

CERTIFICATE OF SERVICE

I, Melissa W. Andrzejewski, certify that I am an employee of Tousley Brain Stephens
PLLC, and on November 13, 2020, I caused the following documents to be filed with the Clerk of

Court:
e Plaintiffs’ Motion to Compel Amazon.com, Inc.’s Compliance with Subpoena;
e Declaration of Beena M. McDonald in Support of Motion to Compel Amazon.com,
Inc.’s Compliance with Subpoena, with Exhibits;
e [Proposed] Order Granting Plaintiffs’ Motion to Compel Amazon.com, Inc.’s
Compliance with Subpoena; and this
e Certificate of Service

I also caused a copy of the above documents to be served on the registered agent for
Respondent, Amazon.com, Inc. at the following address:

Amazon.com, Inc., Corporation Service Company,

300 Deschutes Way, SW, Suite 304
Tumwater, WA 98501
Attn: Legal Department

I also arranged for a copy of the above documents to be served on counsel for Amazon.com,

Inc. and on counsel for Apple, Inc., via email:

Molly Tullman Penelope A. Preovolos

DAVIS WRIGHT TREMAINE LLP Claudia M. Vetesi

920 Fifth Avenue, Suite 3300 Camila A. Tapernoux

Seattle, Washington 98104 MORRISON & FOERSTER LLP

Telephone: (206) 757-8137 425 Market Street

Facsimile: (206) 757-7137 San Francisco, California 94105-2482

mollytullnan@dwt.com Telephone: (415) 268-7000
Facsimile: (415) 268-7522

Counsel for Respondent Amazon.com ppreovolos@mofo.com

cvetesi@mofo.com
clapernoux@mofo.com

Counsel for Apple, Inc.

s/ Melissa W. Andrzejewski
Melissa W. Andrzejewski

PLAINTIFFS’ MOTION TO COMPEL AMAZON.COM, INC.’S
COMPLIANCE WITH SUBPOENA - 9

TOUSLEY BRAIN STEPHENS PLLC
1700 Seventh Avenue, Suite 2200
Seattle, Washington 98101
TEL. 206.682.5600 © FAX 206.682.2992

 
